Citation Nr: 0527504	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  03-19 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for deflection of the 
nasal septum, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
right ankle injury, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an initial disability rating in excess of 
10 percent for plantar warts on the left foot. 

4.  Entitlement to service connection for tinnitus.

5.  Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for a benign granuloma of the lung, claimed as a 
residual of exposure to tuberculosis.

6.  Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for a right ulnar nerve injury.

7.  Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for a left ankle disorder.

8.  Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for a left eye nevus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran attended the United States Air Force Academy 
Preparatory School from July 1981 to June 1982, the United 
States Air Force Academy in cadet status from June 1982 to 
May or June 1986 (separation records vary), and served on 
active duty from June 1986 to November 1990 in the United 
States Air Force.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in Los 
Angeles, California, that denied entitlement to the benefits 
sought.  In August 2003, the veteran testified at a hearing 
before the undersigned Acting Veterans Law Judge sitting at 
Los Angeles, California.  A transcript of the hearing 
proceedings has been associated with the claims folder.

The issues of an increased rating for deflection of the nasal 
septum, an increased rating for residuals of a right ankle 
injury, and a higher initial disability rating for plantar 
warts on the left foot, and service connection for tinnitus 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

The appellant, in October 2001 correspondence with the RO, 
seems to have raised a claim for individual unemployability 
as well as claims for service connection for carpal tunnel 
syndrome, headaches, a right hip disorder, scalp cysts and 
lacerations, left knee strain, an elbow disorder, an injury 
to the facial muscles, and papillomas of the eyelids.  Also, 
during his August 2003 testimony, he requested service 
connection for a back disorder.  Since these issues have not 
been developed by the RO, they are referred to the RO for 
appropriate action.  These issues are not inextricably 
intertwined with the issues on appeal.  Kellar v. Brown, 6 
Vet. App. 157 (1994).


FINDINGS OF FACT

1.  In a January 2000 decision, the Board denied entitlement 
to service connection for pulmonary tuberculosis, a right 
ulnar nerve injury, a left ankle disorder and a left eye 
nevus.  

2.  The evidence received since the January 2000 Board 
decision is not cumulative or redundant and is sufficient, by 
itself or in connection with the evidence previously 
assembled, so as to raise a reasonable possibility of 
substantiating the veteran's claim for service connection for 
residuals of exposure to tuberculosis and a right ulnar nerve 
injury.

3.  The evidence received since the January 2000 Board 
decision is cumulative or redundant and is not sufficient, by 
itself or in connection with the evidence previously 
assembled, so as to raise a reasonable possibility of 
substantiating the veteran's claim for service connection for 
a left ankle disorder and a left eye nevus.

4.  The veteran's currently diagnosed benign granuloma of the 
lung has been related to active service.  


CONCLUSIONS OF LAW

1.  The January 2000 Board decision that denied service 
connection for pulmonary tuberculosis, a right ulnar nerve 
injury, a left ankle disorder, and a left eye nevus is final.  
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2004).

2.  Evidence added to the record since the March 2000 rating 
decision is new and material, and the claims for entitlement 
to service connection for residuals of exposure to 
tuberculosis and a right ulnar nerve injury are reopened.  
38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156 
(2004).

3.  Evidence added to the record since the March 2000 rating 
decision is not new and material, and the claims for 
entitlement to service connection for a left ankle disorder 
and a left eye nevus are not reopened.  38 U.S.C.A. §§ 5108, 
7104(b) (West 2002); 38 C.F.R. § 3.156 (2004).

4.  The criteria for service connection for a benign 
granuloma of the lung are met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material evidence claims

In general, decisions of the Board are final.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1100 (2004).  Pursuant 
to 38 U.S.C.A. § 5108 (West 2002), a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.  There has been a 
regulatory change with respect to new and material evidence 
which applies prospectively to all claims, as here, made on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 (August 
29, 2001) (codified at 38 C.F.R. § 3.156(a)).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence would be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even though it would not be 
enough to convince the Board to grant the claim.

To warrant reopening of a previously and finally disallowed 
claim, newly presented or secured evidence must not be 
cumulative of evidence of record at the time of the last 
prior final disallowance, and must prove the merits of the 
claim as to each essential element that was a specified basis 
for the last final disallowance of the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that 
the claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all evidence, both new and old.  See 38 U.S.C.A. § 5108; 
Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzales v. 
West, 12 Vet. App. 321, 328 (1999).  

Residuals of exposure to pulmonary tuberculosis

The veteran seeks entitlement to service connection for 
residuals of exposure to tuberculosis.  Implicit in his 
presentation is the contention that he has submitted new and 
material evidence that is sufficient to reopen his claim that 
was denied by the Board in January 2000.

As an initial matter, the Board does not find that the 
veteran has been prejudiced by any failure on the part of VA 
to fulfill the statutory and regulatory duty to notify and 
duty to assist, to the extent the duty to assist applies to 
claims to reopen.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).  As the Board is providing a full 
grant of the benefit sought in this case, any failure to 
comply with the Veterans Claims Assistance Act of 2000 (VCAA) 
would not be prejudicial to the appellant.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

In its January 2000 decision, the Board denied service 
connection for pulmonary tuberculosis.  The only evidence 
referable to tuberculosis exposure at the time consisted of a 
November 1995 statement from a private physician reflecting 
that the veteran had a purified protein derivative (PPD) of 
30 millimeters in May 1994 and was treated with six months of 
isoniazid.  The physician noted that the veteran had a 
negative PPD in 1986 and was apparently healthy at the 
present time. 

In a letter dated in October 2001 with voluminous 
attachments, the veteran attempted to reopen his claim.  The 
evidence received since the last decision included an August 
2001 written statement from R. L. Hoffard, M.D., who opined 
that it was "more likely than not that [the veteran] was 
exposed to T.B. during his military duty."  Dr. Hoffard 
supported the opinion with the reasoning that that during his 
military service was the only time he lived abroad and 
traveled to areas known to be endemic for TB, traveling 
outside the United States, as well as lived in group housing.  
In addition, the veteran provided a written statement from L. 
Ware, M.D., which stated that a computer tomography (CT) scan 
revealed in the right lateral mid lung what was likely a 
benign lesion, "most likely a granuloma, as a result of 
prior exposure to tuberculosis."  Dr. Ware further stated 
that it "seems likely that the exposure occurred during the 
time when the patient was traveling widely when he was in the 
Air Force."  Dr. Ware noted that she had reviewed current X-
rays that showed the granuloma as well as X-rays dated in 
1994 which did not reveal the granuloma and she explained 
that the "more likely" reason that the granuloma did not 
show up on the 1994 X-rays was that the granuloma was "so 
peripheral, that it was missed."

This evidence is new because it had not been previously 
submitted to agency decision makers.  It is also material 
because it relates to facts necessary to substantiate the 
claim and the evidence clearly raises a reasonable 
possibility of substantiating a claim for service connection 
for residuals of exposure to tuberculosis.  Accordingly, the 
evidence is deemed new and material, and the claim is 
reopened.

New and material evidence having been submitted, the veteran 
is entitled to have his claim considered de novo.  In order 
to establish service connection for a claimed disorder, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed 
inservice disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record, and an 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
may also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d) (2005).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

The Board notes that the recent medical evidence resulted in 
opinions by two physicians that the veteran currently has a 
most likely benign granuloma due to exposure to tuberculosis 
in service.  There is no evidence which is not favorable to 
the claim in this regard.  Accordingly, the Board finds that 
the evidence supports the claim and will therefore find that 
his benign granuloma is consistent with exposure to 
tuberculosis in service.  Accordingly, the Board concludes 
that his benign granuloma of the right lung was incurred in 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2004).

Right ulnar nerve injury

The veteran seeks entitlement to service connection for a 
right ulnar nerve injury.  Implicit in his presentation is 
the contention that he has submitted new and material 
evidence that is sufficient to reopen his claim that was 
denied by the Board in January 2000.

As an initial matter, the Board does not find that the 
veteran has been prejudiced by any failure on the part of VA 
to fulfill the statutory and regulatory duty to notify and 
duty to assist, to the extent the duty to assist applies to 
claims to reopen.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).  As the Board is providing a full 
grant of the benefit sought in this case with regard to the 
claim to reopen, any failure to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA) would not be prejudicial 
to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.  

In its January 2000 decision, the Board denied service 
connection for a right ulnar nerve injury.  At that time, the 
Board noted that the record was silent for right arm 
complaints until two years after the veteran left the service 
and that a November 1995 private treatment record related a 
right ulnar nerve injury due to an undocumented fall in a 
rugby game in service was discounted based on the fact that 
it was based on unsupported lay testimony.  

In a letter dated in October 2001, the veteran attempted to 
reopen his claim.  The evidence received since the last 
decision includes an October 2001 written statement from A. 
I. Somerto-Pennington, M.D., who noted that the veteran 
reported frequent falls while parachuting in service on 
"lax" ankles which injured his bilateral elbows.  The 
service medical records show that the veteran was awarded the 
parachutist's badge.

Dr. Somerto-Pennington opined that it was "quite likely, 
that his symptoms with ulnar neuropathy, are due to his 
frequent falling (contributed by his unstable ankles) and 
subsequent injuring of his elbows."  In addition, the record 
contains the October 2001 opinion of T. E. Kennedy, M.D., who 
reported that he had reviewed the veteran's military records, 
noted that the instability of the veteran's service-connected 
ankle had caused frequent falls, and concluded that "[t]hese 
nerve injuries of the right upper extremity including ulnar 
nerve palsy, carpal tunnel syndrome, and numbness and 
tingling in the outer third of the right hand are secondary 
to the right ankle instability and falls."

This evidence is new because it had not been previously 
submitted to agency decision makers.  It is also material 
because it relates to facts necessary to substantiate the 
claim and the evidence clearly raises a reasonable 
possibility of substantiating a claim for service connection 
for a right ulnar nerve disorder.  This is so because the 
aforementioned medical opinions, one of which was based on a 
review of the veteran's service records, tend to show a 
relationship between the veteran's currently diagnosed right 
upper extremity problems and his documented parachuting in 
service or his service-connected right ankle disorder.  
Accordingly, the evidence is deemed new and material, and the 
claim is reopened.  New and material evidence having been 
submitted, the veteran is entitled to have his claim 
considered de novo.  

Left ankle disorder and left eye nevus

The veteran seeks entitlement to service connection for a 
left ankle disorder and a left eye nevus.  Implicit in his 
presentation is the contention that he has submitted new and 
material evidence that is sufficient to reopen his claims 
that were denied by the Board in January 2000.

The appellant has been notified of the evidence and 
information necessary to substantiate his claims.  
38 U.S.C.A. § 5103(a) (West 2002).  Specifically, he was 
notified of the criteria for service connection and the laws 
and regulations pertaining to new and material evidence by 
means of February 2002 rating decision and the discussion in 
the May 2003 statement of the case (SOC).  

Here, the veteran was provided with additional notice with 
respect to his claims in a December 31, 2001, letter from the 
RO, which was provided to the veteran prior to the RO's 
adjudication of these issues.  Although the February 2002 
rating decision and the May 2003 SOC provided inaccurate 
standards for the requirement of material evidence, the Board 
does not find this error warrants remand.  This is so because 
the December 31, 2001, letter provided practical guidance as 
to what constitutes material evidence.  Regardless, the Board 
finds that as there is no new evidence, at least with regard 
to the left ankle condition, and arguably with regard to the 
left eye nevus as well, the Board does not have to reach the 
question of whether material evidence was submitted.

The December 31, 2001, letter did provide content complying 
notice to the claimant regarding what information and 
evidence must be submitted by him and what information and 
evidence would be obtained by VA.  The letter advised him 
that VA would attempt to get any relevant federal records and 
would also get any private medical evidence which he properly 
identified.  With regard to the fourth element of notice, the 
Board notes that the December 31, 2001, did, in essence, 
request the veteran to provide any evidence in his possession 
that pertains to his claims.  

As noted above, the VCAA notice letter of record informed the 
veteran of his and VA's respective responsibilities in 
obtaining evidence, and notified him that he was ultimately 
responsible for providing the information and evidence to 
support his claims.  Given this correspondence, and the fact 
that the veteran has actually submitted evidence in his 
possession during the course of this appeal, and that he has 
repeatedly asserted that VA has all the pertinent evidence 
with regards to these issues, it is untenable that the 
veteran would have refrained from submitting any other 
relevant evidence he might have had.  Accordingly, the Board 
is satisfied that the veteran has been adequately informed of 
the need to submit relevant evidence in his possession, and 
that the Board may proceed to an appellate decision without 
risk of prejudice.
 
With regard to the left ankle claim, no new evidence has been 
received since the time of the January 2000 Board denial.  
The only additional evidence with regard to the left ankle is 
statements made by the veteran which are cumulative and 
redundant as they simply reiterate the contentions he made 
prior to the Board's January 2000 decision.  

With regard to the left eye nevus claim, arguably, no new 
evidence has been received since the time of the January 2000 
Board denial.  The veteran's statements with regard to the 
left eye nevus are cumulative and redundant as they simply 
reiterate the contentions he made prior to the Board's 
January 2000 decision.  The additional statement from R. M. 
Jacoby, M.D., dated in September 2001 is simply a redundant 
restatement of his last assessment of the veteran in 1992, 
which had been previously considered by the Board in its 
January 2000 decision.  

Dr. Jacoby reported in 2001 that it was particularly 
important for someone who had a nevus to wear ultraviolet 
blocking sunglasses and that "[a]pparently there were times 
in the military where this was not permitted."  Likewise, 
the information provided by the veteran from the Eye Cancer 
Network indicated that the sun contributes to numerous eye 
disorders, including benign growths of the eye.  However, 
neither Dr. Jacoby's statements nor the information from the 
Eye Cancer Network are material as they do not address any 
relationship between the veteran's nevus and service.  In 
essence, all this information stands for is the proposition 
that ultraviolet light can contribute to a number of eye 
disorders.

The Board finds that this additional evidence, considered 
together with the evidence previously assembled, is 
insufficient to warrant reopening of the veteran's claims for 
a left ankle disorder and a left eye nevus.  There is very 
limited additional evidence that is "new" and none of it is 
"material," inasmuch as it does not include, for example, 
medical evidence indicating at least some form of nexus 
evidence between the veteran's nevus or left ankle disorder 
and service.  New and material evidence not having been 
submitted, the claims to reopen must be denied.


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for residuals of 
exposure to tuberculosis is reopened.  In addition, the claim 
for service connection for a benign granuloma of the lung is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

As new and material evidence has not been submitted, the 
claims for entitlement to service connection for a left ankle 
disorder and a left eye nevus are not reopened.  

New and material evidence having been submitted, the claim 
for entitlement to service connection for a right ulnar nerve 
injury is reopened.  


REMAND

As an initial matter, the veteran is advised that this remand 
requests that the RO schedule him for, and that he 
participate in, several VA examinations.  The Board has 
requested these examinations because the current medical 
evidence of record is inadequate, for reasons explained in 
further detail below.  The Board is also aware that the 
veteran has indicated at least once during his appeal that he 
is unwilling to participate in VA examinations.  While the 
Board is sympathetic to the veteran's concerns, the law is 
quite clear that, with regard to his claims for increase, 
that is, his claims regarding the nasal septum, right ankle 
and plantar warts of the left foot, his claims shall be 
denied if he does not appear for the requested VA 
examinations.  38 C.F.R. § 3.655(b) (When a claimant fails to 
report for an examination scheduled in conjunction with . . . 
a claim for increase, the claim shall be denied.")  His 
other claims shall be rated based on the evidence of record.  
Accordingly, the veteran is strongly encouraged to 
participate fully in the scheduled VA examinations.

With regard to the increased rating for deflection of the 
nasal septum, the veteran has reported that he has additional 
problems due to this service-connected disability, including 
loss of his sense of smell.  Further, he has asserted that 
his service-connected nasal condition has severely impacted 
his employability as he was a professional scuba diver and he 
can no longer dive due to his service-connected nasal 
problems.  A September 2001 written statement from one of the 
veteran's private physician's states that the veteran should 
refrain from diving if he is unable to equalize, which he 
reports he is unable to do secondary to his service-connected 
nasal problems. 

With regard to the increased rating for residuals of a right 
ankle injury, the veteran contends that his ankle has 
increased in severity.  The most recent VA ankle examination 
was performed over seven years ago, in May 1997, and showed 
slight limitation of motion and otherwise essentially normal 
findings.  The veteran has provided medical evidence, 
including an April 2001 record from B.C. Bashner, M.D., that 
he now wears a brace on the ankle for chronic instability, 
and he complains of fatigue and instability.  The United 
States Court of Appeals for Veterans Claims (CAVC) has held 
that the duty to assist includes a thorough and 
contemporaneous medical examination.  See Hicks v. Brown, 8 
Vet. App. 417, 421 (1995); Green v. Derwinski, 1 Vet. App. 
121, 124 (1991); 38 C.F.R. § 4.2.  Accordingly, a new 
examination for the service-connected right ankle disability 
should be scheduled.  

With regard to the an initial disability rating for plantar 
warts on the left foot, the veteran has never undergone a VA 
examination which addresses his warts.  A March 2001 
statement from G. Lask, M.D., notes that the veteran's warts 
were "extremely painful" when pressing on the foot, 
"limiting his function for a time."  Accordingly, an 
examination for the service-connected plantar warts of the 
left foot should be scheduled.  

As to the appellant's tinnitus claim, the record reflects 
that the appellant has provided lay evidence, specifically 
his written statements, that he had experienced ringing in 
his ears (i.e., tinnitus) in service and that he has 
experienced such ringing ever since service.  In addition, 
service records reveal that he was exposed to jet engine 
noise during his service in the United States Air Force.

Regarding such the lay evidence, the appellant is competent 
to so testify because ringing in the ears is capable of lay 
observation.  See Caluza v. Brown, 7 Vet.App. 498, 504 (1995) 
(where determinative issue does not require medical 
expertise, lay evidence may suffice by itself); Falzone v. 
Brown, 8 Vet. App. 398, 406 (1995); see also Layno v. Brown, 
6 Vet. App. 465, 469-70 (1994) (lay evidence is competent to 
establish features or symptoms of injury or illness).  
Because there is of record lay evidence of in-service 
tinnitus and of tinnitus ever since service and evidence of 
current tinnitus, such evidence suffices to "indicate[ ] 
that [the appellant's] disability . . . may be associated 
with [his] active . . . service."  Accordingly, VA is 
obliged to assist him under 38 U.S.C.A. § 5103A by providing 
him with an examination which addresses whether there is a 
nexus between any currently diagnosed tinnitus and his active 
service.  38 U.S.C.A. § 5103A(d)(2)(C) (West 2002).  See 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The 
veteran has never undergone a VA examination which addresses 
tinnitus.

As indicated above, the Board has determined that the veteran 
has provided new and material evidence for his claim to 
reopen the claim for service connection for a right ulnar 
nerve injury.  Once it has been determined that a claim is 
reopened, the VA has a statutory duty to assist the veteran 
in the development of evidence pertinent to that claim.  
38 U.S.C.A. § 5107(a) (West 2002).  

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d)(1).  In this 
case, as there is evidence that the veteran parachuted in 
service, evidence that the veteran injured his elbows due to 
falls parachuting in service, and competent medical evidence 
that the veteran's current right ulnar nerve problems are 
related to his parachute falls in service or his service-
connected right ankle disorder, the Board finds that a 
medical examination with medical opinion is necessary to make 
a decision on the claim.

The Board notes that the appellant has indicated that he is 
also seeking an earlier effective date for the assignment of 
service connection for his plantar warts of the left foot.  
The February 4, 1998, effective date for the award of service 
connection for plantar warts of the left foot was assigned in 
a January 2001 RO decision.  The claims folder reveals that 
on or about November 2001, the RO received the appellant's 
notice of disagreement with respect to the effective date 
claim.  The veteran stated that "[e]ffective date for this 
disability is 1982."  It does not appear from the record 
before the Board that the appellant and his representative 
have been provided with a statement of the case (SOC) 
concerning the earlier effective date issue.  Where an SOC 
has not been provided following the timely filing of a notice 
of disagreement, a remand, not a referral to the RO, is 
required by the Board.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The RO should request the veteran 
provide detailed information regarding 
his current and past work history.  This 
information should include, with regard 
to each job, the name and address of the 
employer, the dates of employment, the 
number of hours worked weekly, and the 
amount received for his work per week.

2.  The RO should make arrangements for 
the veteran to be afforded an appropriate 
VA examination in order to ascertain the 
current nature and degree of severity his 
service-connected nasal disorder.  The 
examiner must be provided the veteran's 
claims folder for review in connection 
with the requested examination.  Any 
indicated diagnostic tests and studies 
should be accomplished.  All pertinent 
nasal symptomatology and findings should 
be reported in detail.  The examiner 
should provide an opinion as to whether a 
septal perforation, enlarged turbinates, 
and loss of sense of smell are related to 
service, and if so, their current nature 
and degree of severity.  The examiner is 
also asked to provide an opinion as the 
effect of the veteran's service-connected 
nasal problems on his employability.  All 
efforts to schedule this examination 
should be documented for the record.  

3.  The RO should make arrangements for 
the veteran to be afforded an appropriate 
VA examination in order to ascertain the 
current nature and degree of severity his 
service-connected residuals of a right 
ankle injury.  The examiner must be 
provided the veteran's claims folder for 
review in connection with the requested 
examination.  Any indicated diagnostic 
tests and studies should be accomplished.  
All pertinent symptomatology and findings 
should be reported in detail, including 
range of motion (ROM) and stability 
testing.  The report should list all 
subjective complaints and objective 
findings in detail, including the ROM of 
the right ankle in degrees.  The examiner 
should address the extent of functional 
impairment attributable to any reported 
pain or instability.  In this regard, the 
examiner should specifically indicate 
whether there is any pain and whether 
there is likely to be additional 
impairment of the right ankle caused by 
any of the following: (1) pain on use, 
including during flare-ups; (2) weakened 
movement; (3) excess fatigability; (4) 
incoordination. The examiner should 
describe whether any existing pain 
significantly limits functional mobility 
of the ankle joint during flare-ups or 
when repeatedly used.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. 
§ 4.40 (functional loss may be due to 
pain, supported by adequate pathology.).  
The examiner should provide a detailed 
statement as to the extent to which the 
veteran's service-connected right ankle 
disorder affects his employability.  A 
complete rationale for all opinions 
expressed must be provided.  The report 
of the examination, including the reports 
of all completed tests or special 
studies, should thereafter be associated 
with the veteran's claims folder.  All 
efforts to schedule this examination 
should be documented for the record.  

4.  The RO should make arrangements for 
the veteran to be afforded an appropriate 
VA examination in order to ascertain the 
current nature and degree of severity his 
service-connected plantar warts on the 
left foot.  The examiner must be provided 
the veteran's claims folder for review in 
connection with the requested 
examination.  All pertinent 
symptomatology and findings should be 
reported in detail, including all 
limitation of function, including due to 
pain.  The report should list all 
subjective complaints and objective 
findings in detail.  A complete rationale 
for all opinions expressed must be 
provided.  The report of the examination, 
including the reports of all completed 
tests or special studies, should 
thereafter be associated with the 
veteran's claims folder.  All efforts to 
schedule this examination should be 
documented for the record.  

5.  The RO should arrange for the veteran 
to undergo appropriate VA examination(s) 
to determine the nature and etiology of 
any tinnitus found on examination.  All 
necessary special studies should be 
performed and all pertinent clinical 
findings should be reported in detail.  
The claims folder should be made 
available to the examiner(s) for review.  
If the examiner determines that the 
veteran suffers from tinnitus, he or she 
should offer an opinion as to whether it 
is at least as likely or not (a 50% or 
higher degree of probability) that the 
tinnitus is causally related to service.

6.  The RO should schedule a VA examination 
of the veteran to determine the current 
nature, extent, and etiology of any current 
right ulnar nerve injury.  The examiner must 
be provided the veteran's claims folder for 
review in connection with the requested 
examination.  The examiner should express an 
opinion as to whether it is at least as 
likely as not that any current right ulnar 
nerve injury is (1) related to service, 
including landings or falls as a parachutist 
in service, or is (2) related to the 
veteran's service-connected right ankle 
disorder, namely instability causing falls.  
A complete rationale for all opinions 
expressed must be provided. 

7.  The RO should issue an SOC with 
respect to the issue of entitlement to an 
earlier effective date for service 
connection the initial disability 
evaluation for plantar warts of the left 
foot.  The appellant and his 
representative should be advised of the 
time period in which a substantive appeal 
must be filed in order to obtain 
appellate review of that issue.

8.  The RO should then readjudicate the 
issues on appeal, to include 
consideration of service connection for a 
right ulnar injury on a secondary basis.  
In so doing, the RO is to consider all 
records, including those received by the 
RO since the last statement of the case.  
In the event any of the benefits sought 
are not granted, the veteran should be 
provided with a supplemental statement of 
the case, which must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues on appeal.  An appropriate time 
should be allowed for a response.   

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until he is further notified.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	JEFFREY J. SCHUELER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


